Citation Nr: 1825391	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  14-26 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement to an initial evaluation in excess of 30 percent prior to December 22, 2014 for posttraumatic stress disorder (PTSD).

2. Entitlement to an evaluation in excess of 50 percent for PTSD effective December 22, 2014.

3. Entitlement to an effective date prior to October 19, 2010 for the grant of service connection for PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Harner, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1968 to November 1969.

This current appeal comes to the Board of Veterans' Appeals (Board) from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

A hearing was originally requested, but then cancelled by the Veteran in a written notice to VA on March 16, 2015.

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDINGS OF FACT

1. Prior to December 22, 2014 the Veteran's PTSD most closely approximates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).

2. For the period starting December 22, 2014 the Veteran's PTSD most closely approximates occupational and social impairment with reduced reliability and productivity.

3. The Veteran filed an informal claim for service connection for PTSD on October 19, 2010.  He was treated for PTSD in 1980.  He had PTSD more than one year prior to the effective date of a liberalizing VA issue (the change to the rating schedule adding code 9411).


CONCLUSIONS OF LAW

1. For the period prior to December 22, 2014, the criteria for a disability rating for PTSD in excess of 30 percent are not met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2017).

2. For the period starting on December 22, 2014, the criteria for a disability rating for PTSD in excess of 50 percent are not met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2017).

3. The criteria for an effective date of October 19, 2009, for the grant of service connection for PTSD are met. 38 U.S.C. § 5110(g) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

For initial increased ratings claims, the Veterans Claims Assistance Act of 2000 (VCAA) obligations are satisfied once service connection for the claim is granted. 38 U.S.C. §§ 5104, 7105(d)(1), 5103A; See Dingess v. Nicholson, 19 Vet. App. 473 (2006). The appellant bears the burden of demonstrating any prejudice from defective notice. Goodwin v. Peake, 22 Vet. App. 128 (2008). VA has fully satisfied its duties under the VCAA.

Prior to PTSD receiving service connection VA did error in its duty to notify. The VCAA letter did not inform the Veteran that he needed to submit a VA Form 21-526. This was rectified after a February 2012 phone call to the Veteran explaining the error, and the Veteran immediately filed his Form 21-526. Therefore, there are two rating decisions service connecting PTSD, one from February 2, 2012, the other from March 21, 2012. The Veteran filed a timely notice of disagreement (NOD) to the March 21, 2012 rating decision. Currently there are no procedural errors or untimely filings.

II. Rating

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations. 38 U.S.C. § 1155.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission. 38 C.F.R. § 4.126. The rating agency shall assign an evaluation based upon all the evidence of record that bears on occupational and social impairment, rather than solely upon the examiner's assessment of the level of disability at the moment of the examination. Id. When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment. Id.

Under the General Formula, a 30 percent rating is assigned where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long- term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. Id.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. Id.

A 100 percent rating is assigned when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id.

The Veteran was granted a 30 percent evaluation effective October 19, 2010. 38 C.F.R. § 4.130, Diagnostic Code 9411. The Veteran is currently rated at 50 percent effective December 22, 2014. Id.

The "such symptoms as" language means "for example," and does not represent an exhaustive list of symptoms that must be found before granting the rating of that category. Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013) the Federal Circuit stated that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration." It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas.

III. Schedular Rating

In evaluating the severity of a particular disability, it is essential to consider its history. 38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged. Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings. Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). Here, the Veteran has already been assigned staged ratings. Accordingly, the Board will discuss the propriety of the ratings at each stage.

If the evidence for and against a claim is in equipoise, the claim will be granted. 38 C.F.R. § 4.3 (2013). A claim will be denied only if the preponderance of the evidence is against the claim. See 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.


IV. Analysis

The Veteran was granted a 30 percent evaluation beginning October 19, 2010, and he was increased to 50 percent on December 22, 2014. The Veteran contends that he is entitled to a rating in excess of 50 percent for the entire appeal period beginning October 19, 2010. The Board finds that the Veteran was properly rated at 30 percent prior to December 22, 2014, and is properly rated at 50 percent from December 22, 2014 forward.

A. Prior to December 22, 2014

The Veteran was granted service connection effective October 19, 2010- the date on which he filed a PTSD claim. He was given a 30 percent disability evaluation on that date. The service connection was based on a December 2010 examination in which he was diagnosed with PTSD. Here, the examiner described the symptoms as "moderate" and that they included anxiety and depressed mood, suspicion of others, social isolation, sleep impairment, panic attacks weekly or less often, and mild memory loss. The examiner diagnosed the Veteran with PTSD. Additionally, the examiner asserted that the Veteran is not a harm to himself or others, that he could maintain effective work and social relationships, and that his overall symptoms were "mild or transient" for occupational and social impairments. 

Also in December 2010, VA treatment records were submitted and they show the Veteran sought treatment for psychiatric issues in 1980. The Veteran stated he felt depressed because of his time in Vietnam, his marital problems, and some past unspecified behavior. He was recommended for counseling and spent much of 1980 receiving therapy. He was discharged in October 1980 and diagnosed with delayed stress reaction; this was marked as "resolved" in the record. At discharge he was not receiving medication.

The Veteran submitted a statement in August 2011 that discussed a flashback he had in 1980 that led to him initially contacting VA because he felt suicidal. He explains that he was treated in 1980 for delayed stress reaction and offered medications; however he turned down the medications in favor of a treatment program.

Records from VA treatment groups were submitted in February 2012. These records note the Veteran's depression, irritability, state that he is not suicidal or homicidal, and that he does participate in leisure activities and spends time with friends. The records also reflect anger management issues and daily medication as well as dreams that the Veteran is going back to the Navy.

The Veteran first mentioned suicide in consecutive outpatient examinations in August 2014. He stated that he had been suicidal for twenty years and at times has a plan but thinking about his family keeps him from acting. He told the examiner that his suicidal thoughts were increasing but at the time of the exam he had no actual plan to harm himself. The Veteran reports a suicide attempt in 1980. The examiner concluded that the "[p]atient does not exhibit preliminary risk at this time."

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013) the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration." It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."

Based on the evidence of record, the Board finds that prior to December 22, 2014 a 30 percent rating for PTSD, but no higher, is warranted. Medical records and examinations demonstrate only mild to moderate symptoms, and while the Veteran shows signs of some occupational and social impairment that impairment showed only occasional decreases in efficiency and intermittent periods of inability to perform occupational tasks. The Veteran himself stated that he has a social group of friends, even though it is conceded he is suspicious of others. Also, the Veteran said he retired from his occupation and that retirement was not a product of his PTSD. His panic attacks during this period were not frequent enough to warrant a higher rating, nor did he demonstrate impaired judgment. The examiner in December 2010 said the Veteran had normal speech, eye contact, did not hallucinate, had no suicidal or homicidal ideations.

During this period, the Veteran's manifestations are not enough for a 50 percent evaluation or higher. Additionally, the Veteran did not experience symptoms such as weekly panic attacks, flattened affect, difficulty understand any commands, impaired judgment, or difficulty establishing and maintaining effective work and social relationships.

The Board acknowledges that the Veteran reported suicidal ideation in his outpatient records and December 2014 examination. Again, the Veteran is competent to report thoughts of suicide. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). However, the Veteran competently reported having no suicidal thoughts at any time until his August 2014 outpatient visit. The records up until August 2014 are consistent with the Veteran's self-reporting that he was not suicidal. The Board finds the consistent reporting prior to August 2014 more probative and congruent with the Veteran's symptoms up to that time. It is also worth noting that the psychology note from August 18, 2014 declared the Veteran was not a risk to himself at that time which is again consistent with reporting no suicidal ideations in multiple exams and records prior.

When all of the evidence and findings contained therein are considered, including the degree of functioning as evidenced by these reported scales; the overall evidence does not establish a level of impairment that more nearly approximates a rating above 30 percent. As previously noted, the Veteran retired on his own, still maintains social relationships and participates in leisure activities, has fair judgment, normal speech, and can care for himself. Based on all the evidence the Board finds that a 30 percent, but no higher, rating for PTSD is warranted for the period prior to December 22, 2014.

B. From December 22, 2014 Forward

The RO's January 2015 rating decision increased the Veteran's rating from 30 percent to 50 percent effective December 22, 2014. The Board finds this rating appropriate as the Veteran demonstrated increased symptoms in his December 2014 examination.

The December 2014 exam diagnosed the Veteran with. It listed the Veteran's symptoms as depressed mood, anxiety, suspiciousness; panic attacks more than once a week, and chronic sleep impairment. The exam also notes the Veteran experiences flashbacks, avoids distressing memories, persistent negative beliefs and emotions, and hypervigilance. The Veteran did report thoughts of suicide dating back to 1979, but the examiner did not note suicidal ideation as one of the Veteran's symptoms and further stated the Veteran poses no threat to himself or others. Additionally, the Veteran reported that he remains in touch with his family, is still married, has hobbies, and a group of friends.

The Board finds that the criteria for a disability rating of 70 percent have not been met for any part of the rating period on appeal. The evidence does not show that the Veteran experiences occupational and social impairment with deficiencies in most areas, and he has not experienced symptoms such as obsessional rituals, near continuous panic or depression affecting the ability to function independently, impaired impulse control, or spatial disorientation, as contemplated by a 70 percent disability rating under Diagnostic Code 9411. Additionally, the examiner said the Veteran is not a threat to himself or others in the December 2014 exam.

Additionally, the Veteran is not entitled to an evaluation of 100 percent. His records do not show total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130, Diagnostic Code 9411. His examinations note that speech is normal, hygiene is normal, he has social connections, knows where he is, and is not a danger to others or himself.

Although fluctuations in symptomatology and overall impairment are inevitable during the course of such a lengthy appeal period, the Board finds that the Veteran has consistently had symptoms of social and occupational impairment because of anxiety and depression, sleep impairment, and irritability with periods of violence. There is no evidence of ritualistic or obsessive behavior, hallucinations, delusions, homicidal ideation, or impaired speech or thought processes, and the Veteran has hobbies, friends, and a family he is in contact with, and has not been deemed a threat to himself or others. Consequently, the weight of the evidence is against a rating higher than 50 percent for PTSD from December 22, 2014 forward.

For these reasons, the Board finds that the Veteran is not entitled to an initial disability evaluation in excess of 50 percent for PTSD for the period beginning December 22, 2014. 38 C.F.R. §§ 4.3, 4.7.


V. Earlier Effective Date

The Veteran's March 2013 NOD stated that he is entitled to an earlier effective date for his service connection for PTSD. He believes he should receive an effective date back to 1980 when he first contacted the VA about mental health issues. The Veteran's representative affirms a desire for an effective date in 1980 in the Appellant's Brief from January 2015.

Unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application therefor. 38 U.S.C. § 5110(a).

Subsection (b) states:

(1) The effective date of an award of disability compensation to a veteran shall be the day following the date of the Veteran's discharge or release if application therefor is received within one year from such date of discharge or release.

(2) (A) The effective date of an award of disability compensation to a veteran who submits an application therefor that sets forth an original claim that is fully-developed (as determined by the Secretary) as of the date of submittal shall be fixed in accordance with the facts found, but shall not be earlier than the date that is one year before the date of receipt of the application.

38 U.S.C. § 5110(b) (2012).

During the pendency of the appeal the definition of what constitutes a valid claim has changed. Effective March 24, 2015, VA amended its regulations to require that in order to be considered a valid claim, a claim for benefits must be submitted on a standardized form. 79 Fed. Reg. 57,600 (Sept. 25, 2014) (eff. Mar. 24, 2015). However, this amendment only applies to claims or appeals filed on or after March 24, 2015. Id. Claims or appeals pending or that were pending on that date are to be decided by the regulations as they existed prior to the amendment. Id. As the Veteran's claim was pending on March 24, 2015, the Board will apply the laws and regulations as they existed prior to the amendment in determining whether a submission constituted a claim for benefits. Id.

Under the law prior to the amendment, a claim was defined as a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit. 38 C.F.R. § 3.1(p). An informal claim was any communication or action indicating intent to apply for one or more benefits. 38 C.F.R. § 3.155(a). Under the law at the time, VA had an obligation to look to all communications from a claimant that may be interpreted as applications or claims-formal and informal-for benefits and was required to identify and act on informal claims for benefits. Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).

Evidence shows that the Veteran left service in November 1969. No claim was filed within one year of separation, therefore the exception found at 38 U.S.C. § 5110(b)(1) is not applicable.

The record further reflects that an informal claim for service connection for PTSD was received on October 19, 2010; this was also his assigned effective date. The Veteran filed a notice of disagreement (NOD) stating that he believes an effective date should be assigned dating back to 1980 when he first sought treatment and was diagnosed with delayed stress reaction. There is nothing in the record to show any form of communication that can be established as a claim dating back to October 22, 1980- the date on which the Veteran was explicitly diagnosed with delayed stress reaction. Without a communication showing intent to file within a year of October 22, 1980 an earlier effective date is not warranted. The Veteran filed his service connection claim for PTSD on October 19, 2010 and that is the earliest date that he showed any intent to file.

Here, it is well settled that seeking treatment does not constitute a claim for compensation benefits.  In addition, even the earliest version of 38 C.F.R. § 3.157 would not be applicable because compensation had not been allowed or disallowed as non-compensable in degree.  

Generally, the effective date of a grant of compensation is no earlier than the date of receipt of the claim.  The AOJ accepted that an informal claim had been received in 2010 and that a formal original claim was received in 2012.  Since the AOJ had failed to inform the Veteran that he had to file a formal claim, the AOJ dated the effective date to the date of receipt of the informal claim.

However, there is another exception to the general rule.  The law provides that an earlier effective date may be assigned when a benefit is granted on the basis of a liberalizing law or VA issue.  VA has determined that the addition of PTSD to the rating schedule was a liberalizing VA issue.  Furthermore, the appellant was seen for a Vietnam delayed stress reaction in October 1980 and there is every indication that although he improved, he was not cured and the disorder continued.

Therefore, PTSD existed prior to the date of the liberalizing VA issue; the disorder continued and he eventually filed a claim.  The provisions of 38 U.S.C.A. § 5110(g) are applicable and the effective date is one year prior to the receipt of the claim.

Lastly, no other document in the file constitutes a claim for compensation, including the documents that were exchanges of information.  Prior to 2010, there was no written intent to file a claim for compensation.


ORDER

Entitlement to an initial increased rating higher than 30 percent for the period prior to December 22, 2014 is denied.

Entitlement to an initial increased rating higher than 50 percent from December 22, 2014 forward is denied.

Entitlement to an effective date of October 19, 2009 for the grant of service connection for PTSD is granted.





____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


